DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 4/13/2021.  Claims 1-16 are pending where claims 1-16 were previously presented.

Information Disclosure Statement
The information disclosure statement filed 1/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. In particular, no copy of the Non-Patent Literature Document #1 (Oosterwijk et al, “DICOM Basics”) was submitted.  Also, no relevant page numbers were provided either, if all the pages should be considered then total page count would suffice to meet this requirement.  A non-patent literature document was submitted on 1/13/2021 with the accompanying IDS which does list the Oosterwijk author; however, this document does not list that author first and also the title, although using the word DICOM and also published in 2002, is different.  It is unclear if this is the intended document and a typographical error occurred with the IDS or if the document was submitted in error. 

Terminal Disclaimer
The terminal disclaimer filed on 4/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,296,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffiths on 4/21/2021.
The application has been amended as follows: 
	IN THE CLAIMS FILED 4/13/2021, PLEASE:
	AMEND claim 14 in the following manner:
	Claim 14 (Currently Amended):
	The archive system of claim 1, wherein the plurality of images are selected from the group comprising still images, segments of a video stream, and an entire video stream

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Examiner indicated the claims were directed towards allowable subject matter in the previous Office action; therefore, for at least the reasons presented in the previous Office Action, the claims stand allowable over the cited prior art of record.  A further search was conducted; however, no new references were found that alone, or in combination, would appear to teach or fairly suggest the claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/21/2021